Case 3:18-cv-00017-NKM-JCH Document 385 Filed 06/21/21 Page 1 of 10 Pageid#: 6482




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                               CHARLOTTESVILLE DIVISION


   BRENNAN M. GILMORE,

          Plaintiff,

   v.                                           No. 3:18-cv-00017-NKM-JCH
  ALEXANDER E. (ALEX) JONES, et al.,

                  Defendants.


   PLAINTIFF’S MOTION FOR AN IMMEDIATE STATUS CONFERENCE TO DISCUSS
    DEFENDANTS’ DISCOVERY FAILURES AND RELIEF FROM CASE SCHEDULE

          Plaintiff Brennan Gilmore files this motion seeking an immediate status conference to

  discuss two new discovery issues arising from meet-and-confers with Defendants James (“Jim”)

  Hoft and Alex Jones over the last week. Plaintiff believes that these issues require the Court’s

  intervention, an immediate status conference, and relief from the current case schedule to avoid

  fatal prejudice to his case.

          During the conference, Plaintiff intends to address with the Court: (i) sanctions against

  Mr. Jones for his failure to comply with his disclosure obligations under Fed. R. Civ. P. Rule

  26(f) and for spoliation of evidence involving a missing cell phone and text messages; and (ii) a

  joint request to extend the deadlines in this case to accommodate Mr. Hoft’s incomplete

  compliance with the Court’s April 21, 2021 Memorandum Opinion and Order (“April 21 Order”)

  (D.I. 271). An immediate status conference to discuss and resolve these issues is necessary due

  to the late stage of the proceedings and the pending close of fact discovery on July 23, 2021. See

  Scheduling Order (D.I. 299) at 2.    The parties are mindful of the Court’s stated reluctance to

  move trial dates in this matter, but Plaintiff respectfully submits that the extraordinary



                                                  1
Case 3:18-cv-00017-NKM-JCH Document 385 Filed 06/21/21 Page 2 of 10 Pageid#: 6483




  circumstances of the last few days warrant such an extension.

                                         BACKGROUND

           I.    An Immediate Conference Is Warranted To Discuss The Case Calendar And
                 Sanctions Arising From Missing Evidence Just Disclosed By Mr. Jones

         On June 15, 2021, Plaintiff’s counsel met and conferred with counsel for Mr. Jones

  regarding Mr. Jones’s production deficiencies, including his failure to produce responsive emails

  and text messages from the relevant time period of August 2017. See Ex. A at 1 (June 2, 2021

  Email from R. Kohli to J. Wolman); Ex. B at 1 (June 9, 2021 Email from R. Kohli to J.

  Wolman); Ex. C at 1 (June 14, 2021 Email from A. Graves to J. Wolman). See also Declaration

  of Anwar Graves in Support of Plaintiff’s Motion (“Graves Decl.”) ¶2. During that call, Plaintiff

  learned for the first time that Mr. Jones purportedly lost his mobile phone in November 2017.

  See Ex. D at 1 (June 16, 2021 Email from A. Graves to J. Wolman). As a result, Mr. Jones could

  not produce any responsive text messages from the relevant time period to the extent that they

  existed. Plaintiff had already learned from Mr. Jones’s counsel the day before that “[email] is

  not the primary means of [Mr. Jones’s] communication with employees; for that, [Mr. Jones]

  primarily uses text messages.” See Ex. E at 1 (June 15, 2021 Email from J. Wolman to A.

  Graves). After the meet-and-confer, Mr. Jones’s counsel confirmed by email that no backups of

  the missing phone data exist.

         This remarkable disclosure occurred only after numerous inquiries from Plaintiff into the

  lack of responsive communications contained in Mr. Jones’s productions. Graves Decl. ¶3. In

  fact, as of today, Mr. Jones has only produced two documents so far.1 Graves Dec. ¶5. Given

  the representations made by his counsel about the importance of text messages for Mr. Jones’s


  1
   Although InfoWars produced additional documents, there are very few documents that Mr.
  Jones sent or received, and his personal production includes only two documents. See Ex. A at
  1.


                                                 2
Case 3:18-cv-00017-NKM-JCH Document 385 Filed 06/21/21 Page 3 of 10 Pageid#: 6484




  communications with his staff, there can be no dispute that the missing phone data and text

  messages would be crucial (and now potentially destroyed) evidence for Plaintiff’s case. These

  personal communications would be directly relevant to the question of actual malice and would

  be vitally important for depositions taken of Mr. Jones.

         Mr. Jones’s failure to disclose the destruction of his cell phone and underlying data

  violates at least Rule 26(f) of the Federal Rules of Civil Procedure.2 That Rule requires the

  parties to discuss “any issues about disclosure, discovery, or preservation of electronically stored

  information” and to submit those issues to the Court in a written report. See Fed. R. Civ. P. Rule

  26(f)(2-3). Although other defendants in this case disclosed potential issues regarding the

  preservation of electronically stored information (“ESI”) on their mobile phones during the

  parties’ Rule 26(f) deliberations, Mr. Jones did not. See Joint Rule 26(f) Report (D.I. 185) at 6-

  7.   That silence speaks volumes given the Joint Rule 26(f) Report’s statements that: (i) a

  “significant part of the relevant discovery in this case [would] involve production from the

  parties’ email and text messaging accounts, at least with respect to the issue of intent,” and (ii)

  Plaintiff had “concerns about the extent to which some Defendants [had] preserved discoverable

  data consistent with their preservation obligations.” See id. at 5. Even after more than a year of

  discovery, Mr. Jones’s counsel never disclosed the missing phone, and did not do so until

  questioned by Plaintiffs’ counsel on the parties’ meet-and-confer last week.

           If Plaintiff had been given timely notice of these issues, he could have investigated

  whether the missing mobile communications were available through other means, including

  through forensic examination of Mr. Jones’s digital files or through seeking discovery from Mr.



  2
   If the phone data cannot be recovered, Plaintiff respectfully submits that the loss of the phone
  data and Mr. Jones’ conduct would be a textbook violation of Fed. R. Civ. P. Rule 37(e), and
  Plaintiff would seek relief accordingly from the Court.


                                                   3
Case 3:18-cv-00017-NKM-JCH Document 385 Filed 06/21/21 Page 4 of 10 Pageid#: 6485




  Jones’s mobile carrier for records of the missing text messages. Mr. Jones’s belated disclosure,

  however—obtained less than six weeks before the close of fact discovery and only as the result

  of Plaintiff’s questioning—all but ensures that no remedial actions can be taken in the remaining

  time, and that any depositions taken of Mr. Jones will be without crucial evidence.

         As a result, Plaintiff respectfully seeks an immediate conference with the Court to discuss

  potential remedies, including evidentiary or other sanctions against Mr. Jones in addition to an

  extension of the schedule in order for Plaintiff to investigate whether the missing mobile data

  evidence can be retrieved through alternative means.

          II.    An Immediate Conference Is Necessary To Address
                 The Case Calendar And Mr. Hoft’s Unmet Discovery Obligations

         On June 16, 2021, Plaintiff’s counsel met and conferred with counsel for Mr. Hoft to

  discuss numerous technical and substantive deficiencies in Mr. Hoft’s recent productions. See

  Graves Decl. ¶6. During that teleconference, Plaintiff learned that Mr. Hoft’s counsel failed to

  adequately collect, search for, and produce Mr. Hoft’s ESI, rendering Mr. Hoft’s discovery to

  date incomplete and in violation of the April 21 Order. See id. ¶7. These deficiencies include

  Mr. Hoft’s failures to: (i) properly produce Mr. Hoft’s ESI such that the metadata is preserved

  and the documents are searchable and labeled with Bates numbers; (ii) produce any direct

  messages (“DMs”) or text messages from Mr. Hoft’s social media accounts, messaging

  applications, and mobile device; and (iii) produce any responsive email communications from

  the relevant time period when Mr. Hoft published allegedly false and defamatory statements

  about Plaintiff in August 2017. See Ex. F at 1-2 (June 9, 2021 Letter from K. Saied to J. Burns).

         What Mr. Hoft has produced to date amounts to an improper “data dump”: a lumped

  production of data without Bates numbers that suffers from numerous technical deficiencies that




                                                  4
Case 3:18-cv-00017-NKM-JCH Document 385 Filed 06/21/21 Page 5 of 10 Pageid#: 6486




  preclude Plaintiff’s meaningful review.3 The production also lacks any substantive indicia about

  what material was produced or why it was responsive. Ex. F at 1-2. During the meet-and-confer

  about this deficient production, Plaintiff inquired about the process by which Mr. Hoft’s ESI was

  collected and produced; Mr. Hoft’s counsel disclosed for the first time that he did not use a third-

  party discovery vendor, and he had in fact faced numerous technical challenges in reviewing the

  relevant digital materials. Graves Decl. ¶7. Specifically, Mr. Hoft’s counsel was unable to

  conduct meaningful searches of Mr. Hoft’s personal email account and text messages, and he

  failed entirely to collect, search for, or produce any responsive DMs from Mr. Hoft’s social

  media accounts and messaging applications. Id.

          Plaintiff’s counsel indicated during the meet-and-confer that these attempts to comply

  with Mr. Hoft’s discovery obligations were insufficient and would deprive Plaintiff the

  opportunity to review Mr. Hoft’s ESI. Graves Decl. ¶8. In response, Mr. Hoft’s counsel: (i)

  agreed to hire a third-party discovery vendor to conduct a full search and collection of Mr. Hoft’s

  mobile phone and personal email account to ensure that all of the responsive ESI therein would

  be reviewed and produced; and (ii) consented to an extension of the case schedule given the time

  required for Mr. Hoft to retain a discovery vendor and fix his production. See Ex. G at 1 (June

  17, 2021 Email from R. Kohli to J. Burns).

         An extension to accommodate Mr. Hoft’s full compliance with the April 21 Order is

  necessary in light of the case schedule and Mr. Hoft’s prior failure to produce material discovery

  in this case. See, e.g., Plaintiff’s Motion to Compel Discovery (D.I. 263) (detailing Mr. Hoft’s

  failure to comply with Plaintiff’s discovery requests); April 21 Order (compelling Mr. Hoft to

  respond fully to Plaintiff’s discovery requests). Despite being served with Plaintiff’s First Set of


  3
   Plaintiff can provide the Court with Mr. Hoft’s production for in camera review if the Court
  would find it helpful.


                                                   5
Case 3:18-cv-00017-NKM-JCH Document 385 Filed 06/21/21 Page 6 of 10 Pageid#: 6487




  Requests for Production over a year ago and even after significant intervening motion practice,

  Mr. Hoft has still failed to make any meaningful production that Plaintiff can review. Absent an

  extension, Plaintiff would be prejudiced in particular by being denied responsive

  communications from the relevant time period. Such communications could contain evidence

  directly relevant to proving whether Mr. Hoft published his allegedly defamatory statements with

  actual malice, a necessary element of Plaintiff’s defamation claim. Forcing Plaintiff to conduct

  depositions of Mr. Hoft and his associates without access to this key discovery would handcuff

  Plaintiff from pursuing that element of the claim.      Even in the unlikely event that such

  communications do not exist, Plaintiff is still entitled to a reasonable effort from Mr. Hoft to

  collect and search for these documents through an outside discovery vendor. Mr. Hoft has not

  contested this fact, and his counsel has agreed to remedy the deficient discovery. See Ex. G.

         In the last few days, all parties in this case have conferred and have consented to a

  modest extension of the deadlines in order to accommodate Mr. Hoft.          Graves Decl. ¶10.

  Plaintiff has drafted the below modified case schedule for the Court’s consideration in the event

  the Court agrees to convene an immediate status conference:

                           Event                      Current Dates           Proposed Dates

         Deadline to complete fact discovery            July 23, 2021        September 23, 2021

         Potential settlement / ADR discussion          July 28, 2021        September 28, 2021

         Fed. R. Civ. P. 26(a)(2)(B) opening            July 30, 2021        September 30, 2021
         expert reports

         Fed. R. Civ. P. 26(a)(2)(B) responsive        August 20, 2021        October 20, 2021
         expert reports




                                                  6
Case 3:18-cv-00017-NKM-JCH Document 385 Filed 06/21/21 Page 7 of 10 Pageid#: 6488




                          Event                          Current Dates      Proposed Dates

         Fed. R. Civ. P. 26(a)(2)(B) reply expert
         reports (limited to subject matter first       September 3, 2021   November 3, 2021
         raised in responsive reports)

         Deadline to complete all discovery,             September 13,      November 13, 2021
         including expert depositions.                       2021

         Deadline to file dispositive motions            September 20,      November 20, 2021
                                                             2021
         Deadline to file oppositions to dispositive    October 11, 2021    December 11, 2021
         motions

         Deadline to file replies to dispositive         October 25, 2021   December 17, 2021
         motions

         Deadline for hearing dispositive motions       TBD by the Court     TBD by the Court


         Exchange list of witnesses expected to be      December 9, 2021     February 9, 2022
         called at trial

         Deadline for filing motions in limine            December 16,       February 16, 2022
         (copies to opposing counsel)                        2021

         Deadline for filing oppositions to motions     January 13, 2022      March 13, 2022
         in limine (copies to opposing counsel)

         Deadline for filing proposed jury
         instructions and special interrogatories       January 13, 2022     March 13, 2022
         (copies to opposing counsel)




                                                    7
Case 3:18-cv-00017-NKM-JCH Document 385 Filed 06/21/21 Page 8 of 10 Pageid#: 6489




                         Event                            Current Dates       Proposed Dates

         Deadline for filing joint pretrial order
         including:
         • any contested issues of law that require
         a ruling before trial;
         • the essential elements that a party must
         prove to establish any meritorious claims
         remaining for adjudication, and the
         damages or other relief sought;
         • the essential elements that a party must
         prove to establish any meritorious
         defenses;                                       January 13, 2022    March 13, 2022
         • the material facts and theories of
         liability or defense;
         • the issues of fact contested by each
         party;
         • any contested issues of law that do not
         require a ruling before trial;
         • any stipulations; and
         • any special voir dire questions


         **Disputed sections to be filed as
         separate addendum**
         Pretrial conference                             TBD by the Court    TBD by the Court


                                                         January 18-21 and
         Trial                                                               TBD by the Court.
                                                            24-27, 2022



                                             CONCLUSION

         For the above reasons, Plaintiff asks this Court to grant Plaintiff’s motion for an

  immediate status conference to discuss the above-referenced issues and to extend the case

  schedule in light of same.



                                                     8
Case 3:18-cv-00017-NKM-JCH Document 385 Filed 06/21/21 Page 9 of 10 Pageid#: 6490




  Dated: June 21, 2021               Respectfully submitted,

                                            By: /s/ Anwar L. Graves
                                            Jonathan Hacker, admitted pro hac vice
                                            Anwar L. Graves, admitted pro hac vice
                                            O’MELVENY & MYERS LLP
                                            1625 Eye Street, N.W.
                                            Washington, DC 20006
                                            Telephone: (202) 383-5300
                                            Facsimile: (202) 383-5414
                                            agraves@omm.com
                                            jhacker@omm.com

                                            Hassen A. Sayeed, admitted pro hac vice
                                            O’MELVENY & MYERS LLP
                                            Times Square Tower
                                            7 Times Square
                                            New York, New York 10036
                                            Telephone: (212) 326-2000
                                            Facsimile: (212) 326-2061
                                            hsayeed@omm.com

                                            Andrew Mendrala, Virginia Bar No. 82424
                                            COHEN MILSTEIN SELLERS & TOLL
                                            PLLC
                                            1100 New York Avenue N.W., Fifth Floor
                                            Washington, D.C. 20005
                                            Telephone: (202) 408-4600
                                            Facsimile: (202) 408-4699
                                            amendrala@cohenmilstein.com

                                            Aderson Francois, admitted pro hac vice
                                            CIVIL RIGHTS CLINIC
                                            GEORGETOWN UNIVERSITY LAW
                                            CENTER
                                            600 New Jersey Avenue, N.W.
                                            Washington, D.C. 20001
                                            Telephone: (202) 662-9065
                                            Aderson.Francois@georgetown.edu

                                            Elizabeth B. Wydra, admitted pro hac vice
                                            Brianne J. Gorod, admitted pro hac vice
                                            CONSTITUTIONAL
                                            ACCOUNTABILITY
                                            CENTER
                                            1200 18th Street, N.W., Suite 501
                                            Washington, D.C. 20036
                                            Telephone: (202) 296-6889
                                            elizabeth@theusconstitution.org
                                            brianne@theusconstitution.org
                                            ashwin@theusconstitution.org


                                        9
Case 3:18-cv-00017-NKM-JCH Document 385 Filed 06/21/21 Page 10 of 10 Pageid#: 6491




                                  CERTIFICATE OF SERVICE


          I hereby certify that on this 21th day of June, 2021, a copy of the foregoing Motion was

   served on all parties via the Court’s Electronic Case Filing system, and separately sent via

   electronic mail to Mr. Lee Stranahan, Mr. Derrick Wilburn, and Mr. Scott Creighton.

                                                                /s/ Anwar L. Graves
                                                                 Anwar L. Graves




                                                 10
